Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 11, 1983, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Our review of the record reveals that the defendant was not deprived of a fair trial by virtue of certain brief inquiries by the prosecutor and a volunteered statement of a police witness concerning past instances of alleged assaultive behavior by the defendant toward the victim. The defendant was not charged with intentional criminal conduct, but, rather, was accused and convicted of criminally negligent homicide in connection with the discharge of a firearm. Accordingly, we find that, on this record, there was no significant probability that the aforenoted brief references to past instances of alleged intentional conduct materially influenced the jury to the defendant’s prejudice or distracted its attention from the principal issue of the defendant’s culpability for the unintentional discharge of the weapon. In any event, we note that after the trial court struck the police officer’s volunteered statement concerning the alleged assaultive conduct, the defense counsel nevertheless injected the issue into the case again by questioning a defense witness about the nature of the defendant’s relationship with the victim, thereby inviting further inquiry into the subject by the prosecutor on cross-examination.
Finally, the sentence imposed was neither excessive nor harsh under the circumstances of this case. Lazer, J. P., Bracken, Weinstein and Fiber, JJ., concur.